DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim(s) 1 and 12-13 is/are generic to the following disclosed patentably distinct species: 
Species I. A hair clip with a band, the clip having a torsion spring biasing means, mating teeth that intermesh when the clip is closed, a series of fasteners on the bottom leg of the hair clip and a second series of fasteners on the top leg of the hair clip (see Fig 1). 
Species II. A hair clip with a band, the clip having a torsion spring biasing means, one set of teeth extending from the top leg of the hair clip for mating with corresponding holes in the bottom leg of the hair clip (see Figs 2-3).
Species III. A hair clip with a band, the clip having a living hinge biasing means, a first set of teeth extending from the top leg of the hair clip that are vertically offset from a second set of teeth extending from the bottom leg of the hair clip with the first set of teeth extending in a direction opposite to the second set of teeth and a series of fasteners joined to the bottom leg (see Fig 4). 
Species IV. A hair clip with a band, the clip having a living hinge biasing means, no teeth extending from either leg of the hair clip, a projecting tab and lip combination 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Species I and II both require searching in torsion spring biased hair clips, while Species III and IV do not and instead require a search in clips comprising living hinges. Additionally, Species I requires a search in multi-part combs with the combs intermeshing during use, while Species III requires a search in multi-part combs where the combs are not intended to be used simultaneously. Species II requires a search in hair clips carrying comb teeth, while Species IV does not. The different features required by each individual species and not the others presents a search and/or examination burden because the different species each require a search for various mutually exclusive characteristics. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797.  The examiner can normally be reached on Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER GILL/EXAMINER, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772